     Case 2:19-cv-00513-KJM-CKD Document 34 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                           No. 2:19-cv-0513 KJM CKD P
12                      Plaintiff,
13            v.                                       ORDER
14    RALPH DIAZ, et al.,
15                      Defendants.
16

17          On April 20, 2020, plaintiff filed a document the court construes as a request for an

18   extension of time to file a second amended complaint. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20          1. Plaintiff’s request for an extension of time (ECF No. 33) is granted; and

21          2. Plaintiff is granted until June 1, 2020 to file his second amended complaint. Failure to

22   file a second amended complaint by that date will result in a recommendation that this action be

23   dismissed without prejudice.

24   Dated: April 23, 2020
                                                     _____________________________________
25
                                                     CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27
     1
28   mars0513.ext
